Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or suggest a polarization-maintaining full-reciprocity bidirectional microwave-over fiber resonant system comprising the combination of all the elements arranged as claimed wherein:
wherein the bidirectional optical amplifier (1), the narrowband bidirectional optical filter (2), the first photoelectric intensity modulator (5), the optical coupler (6), the fiber sensing ring working structure (9) and the second photoelectric intensity modulator (11) are connected in sequence to form a clockwise ring resonant cavity; resonant light in a clockwise direction passes sequentially through the optical coupler (6), the first regeneration cavity delay adjusting unit (12), the first high speed photodetector (13), the first microwave filtering and amplifying unit (14) and the first microwave power divider (15) to be input to the first photoelectric intensity modulator (5), so as to constitute a clockwise regenerative mode-locked structure; an electric signal generated by the clockwise regenerative mode-locked structure is input into the microwave frequency difference detection unit (23) via the first microwave power divider (15); 
wherein the bidirectional optical amplifier (1), the second photoelectric intensity modulator (11), the fiber sensing ring working structure (9), the optical coupler (6), the first photoelectric intensity modulator (5) and the narrowband bidirectional optical filter (2) are 
wherein the elements listed above are coupled to the fiber sensing ring working structure (9) comprising a polarization beam splitter (24), a fiber sensing ring (25), a first orthogonal polarization state adjustment unit (27) and a second orthogonal polarization state adjustment unit (29). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kudelin et al (“Rotation Active Sensors Based on Ultrafast Fibre Lasers”) gives an introduction to the differences between a passive Sagnac interferometer and a ring laser gyroscope (having a bidirectional amplifier):

    PNG
    media_image1.png
    254
    576
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886